Exhibit 10.1

SEVERANCE AGREEMENT AND RELEASE

Before signing this Severance Agreement and Release (“Release”), you should
carefully review the Summary Plan Description for the Cliffs Natural Resources
Employee Severance Plan and the Summary Plan Description Addendum for the
Involuntary Severance of Salaried Employees. You may also request a complete
copy of the Plan Document and Addendum. You are advised to consult with an
attorney prior to executing this Release. Your signature must be notarized.

This Release is entered into knowingly and voluntarily by and between William A.
Brake (“Employee”) and Cliffs Natural Resources Inc. and its affiliates
identified in Section III.A, below (collectively, the “Company”). Employee and
the Company are referred to each individually as a “Party” and collectively as
the “Parties.” Capitalized terms not otherwise defined in this Release shall
have the meanings set forth in the Plan (as defined below).

RECITALS

A. Employee and the Company have mutually agreed to terminate Employee’s
employment with the Company.

B. Employee and the Company desire to establish an amicable separation of
Employee’s employment, to facilitate an appropriate transition of Employee’s
responsibilities as to the Company and to settle fully and finally any and all
differences between them which have arisen, or may arise, out of the employment
relationship and/or the termination of that relationship.

C. Employee’s employment with the Company is terminated effective March 31, 2012
(“Termination Date”). During the period from the date of this Agreement through
the Termination Date, Employee shall fully and reasonably cooperate with the
Company to appropriately transition Employee’s responsibilities as to the
Company in the manner reasonably determined and directed by the Company.

D. The Company agrees to pay Employee all wages and other compensation earned
through the Termination Date.

E. The Company desires to offer Employee participation in the Cliffs Natural
Resources Employee Severance Plan (the “Plan”) under the terms set forth in the
Cliffs Natural Resources Employee Severance Plan document and the Addendum for
the Severance of Salaried Employees in connection with the Employee’s
termination of employment.

F. Participation in the Plan requires (i) execution and notarization,
(ii) delivery to the Company, and (iii) non-revocation, of this Release, all
within the time frames specified in Section VI.

AGREEMENT

I. SEVERANCE PAYMENTS AND BENEFITS

A. Subject to Section I.B, Employee shall receive the following payments and
benefits (collectively, the “Payments” or “Benefits”) if Employee (1) signs,
notarizes and delivers this Release within the time frames and in accordance
with the provisions of Section VI.B; and (2) does not cancel or revoke the
Release within the time frames and in accordance with the provisions of Section
VI.C:

 

  •  

A cash payment equal to $1,166,400.00, which is equal to twenty-four (24) months
Base Pay ($432,000 * 2 = $864,000) plus an additional amount that represents an
annual incentive bonus payable at target ($432,000 * 70% = $302,400), paid, less
appropriate

 

1



--------------------------------------------------------------------------------

 

withholdings and deductions, in a lump sum within thirty (30) days after the
Termination Date.

 

  •  

A cash payment equal to $49,846.15, as compensation for your earned but unused
vacation for 2012, paid, less appropriate withholdings and deductions, in a lump
sum within thirty (30) days after the Termination Date.

 

  •  

A cash payment equal to the Management Performance Incentive Plan bonus that the
Employee would have earned had he been granted an award under such Plan on
account of 2012, but prorated for the period beginning on January 1, 2012 and
ending on his Termination Date, paid, less appropriate withholdings and
deductions, in a lump sum when, and at the rate, the 2012 Management Performance
Incentive Plan bonuses are paid to active employees of the Company, which is
expected to be in the first quarter of 2013.

 

  •  

Continued coverage under the medical, prescription drug, dental, and vision
benefit programs under the health care plan for active employees offered by the
Company, if any (the “Active Health Care Plan”), through the period described
below as long as the Employee timely and properly pays the same portion of the
costs of such coverages as is paid by similarly situated active employees. Such
coverages will end at the earlier of:

 

  o

The date the Employee fails to pay his share of the costs for such coverages;

 

  o

The death of the Employee; or

 

  o

The end of the month during which the Employee attains age sixty-five (65).

In the event that prior to the expiration of this obligation, as described
above, the Employee obtains health care coverage(s) from one or more subsequent
employers, it is understood that during such employment the Company’s Active
Health Care Plan will be secondary to the coverage(s) provided by the subsequent
employer(s) notwithstanding the coordination of benefit provisions of such other
coverage(s) and, thus, the availability of benefits under the Company’s Active
Health Care Plan will be determined after those of the coverage(s) provided by
the subsequent employers and may be reduced because of benefits payable under
the other coverage(s).

 

  •  

To the extent that Performance Shares and/or Retention Shares have been awarded
to the Employee under the 2010 Performance Share Plans, Employee shall be
entitled to a pro rata claim through the Termination Date, to be paid out when,
and at the rate, the 2010 Performance Share Plan pays.

 

  •  

To the extent that Performance Shares and/or Retention Shares have been awarded
to the Employee under the 2011 Performance Share Plans, Employee shall be
entitled to a pro rata claim through the Termination Date, to be paid out when,
and at the rate, the 2011 Performance Share Plan pays.

 

  •  

Provided that Employee properly and timely completes and submits all of the
necessary documentation relating to the provision of outplacement services, the
Company shall pay for outplacement services provided by a firm, chosen by the
Employee, for a maximum of twelve (12) consecutive months, with the Company’s
payments for outplacement services ending March 31, 2013.

B. Should Employee breach any of the covenants contained in Sections VII
(relating to the covenant of confidentiality), VIII (relating to the covenant to
return Company property),

 

2



--------------------------------------------------------------------------------

IX (relating to covenant to cooperate with the Company), XI (relating to the
covenant not to disparage the Company), XII (relating to the covenant not to
solicit employees or customers) and XIII (relating to the covenant not to
compete) of this Release, Employee shall be required to return the Payments and
Benefits already received under this Release in excess of one (1) month’s Base
Pay within seven (7) days of demand by the Company, and shall receive no further
Payments or Benefits under this Release.

C. Subject to Section I.B, should Employee die prior to receipt of the Payments
set forth in Section I.A, then the Payments will be payable to Employee’s estate
or otherwise inure to the benefit of his/her heirs.

D. The term “Base Pay” shall mean Employee’s rate of annual base salary in
effect as of the Termination Date. Base Pay does not include pension
contributions made by the Company, welfare or other fringe benefits paid for by
the Company, expense reimbursements, overtime pay, bonuses, commissions,
incentive pay, or any other special compensation.

II. REPRESENTATIONS AND WARRANTIES

Employee understands, acknowledges and agrees that:

 

  •  

Employee has the sole right and exclusive authority to execute this Release;

 

  •  

The Company and the Plan are not obligated to pay, and will not pay, to Employee
any Payment or Benefits until this Release has become effective;

 

  •  

Employee executes this Release knowingly and voluntarily, in order to induce
Company to provide the Payments and Benefits;

 

  •  

Employee has not sold, assigned, transferred, conveyed or otherwise disposed of
any of the claims, demands, obligations or causes of action referred to in this
Release;

 

  •  

No other person or entity has an interest in the claims, demands, obligations or
causes of action referred to in this Release;

 

  •  

The Payments and Benefits that Employee will receive in exchange for executing
this Release are in addition to anything of value to which Employee is already
entitled;

 

  •  

The Payments and Benefits provided for in this Release are the only
consideration that Employee ever will receive from the Company or any Released
Parties (as defined below) for any and all claims, demands, obligations or
causes of action released by this Release;

 

  •  

The Payments and Benefits provided for in this Release are not intended to be
provided in addition to any payments or benefits that now may be due or in the
future become due or payable to Employee under the Worker Adjustment and
Retraining Notification (“WARN”) Act (if applicable). Therefore, if WARN Act
payments are or become due to Employee, any Payment and Benefits made under this
Release in excess of one month’s Base Pay, up to the full amount necessary to
satisfy such obligation, shall be treated as having been paid in satisfaction of
any such obligation, and the rest of the Payments and Benefits shall be treated
as having been given in exchange for the other covenants, agreements and
obligations of this

 

3



--------------------------------------------------------------------------------

Release;

 

  •  

This Release and its terms shall not be construed as an admission of any
liability whatsoever on the part of the Company or any other Released Parties
described in this Release, by which/whom any liability is and always has been
expressly denied;

 

  •  

With the payments contemplated by this Agreement, the Company will have paid
Employee for all vacation and any other paid time off accrued through the
Termination Date;

 

  •  

As of the date of execution of this Release, Employee has not filed any
administrative charges or lawsuits arising out of or relating to his/her
employment with the Company or the separation of that employment. If Employee
cannot represent that the statement in this paragraph is true, initial
here:        ; and

 

  •  

As of the date of execution of this Release, Employee has no work-related injury
and is medically stationary with no impairment of earning capacity. If Employee
cannot represent that the statement in this paragraph is true, initial
here:        .

III. RELEASE

A. Employee, for himself/herself, and his/her marital community (if any),
agents, heirs, executors, administrators, and assigns, hereby knowingly and
voluntarily fully releases and forever discharges from any and all agreements,
debts, claims, demands, actions, judgments, causes of action, and liabilities of
every kind or nature, known or unknown, that Employee, individually or as a
member of a class, ever had or now has, the following (referred to collectively
as the “Released Parties”):

 

  •  

Cliffs Natural Resources Inc.;

 

  •  

United Taconite, LLC;

 

  •  

Cliffs North American Coal LLC;

 

  •  

Pinnacle Mining Company, LLC;

 

  •  

Oak Grove Resources, LLC;

 

  •  

Northshore Mining Company;

 

  •  

Tilden Mining Company LC;

 

  •  

Empire Iron Mining Partnership;

 

  •  

Cliffs Mining Company;

 

  •  

Hibbing Joint Venture;

 

  •  

Cleveland-Cliffs Inc.;

 

  •  

The Cleveland-Cliffs Iron Company;

 

  •  

Cliffs Reduced Iron Management Company;

 

  •  

Cliffs Mining Services Company;

 

  •  

PinnOak Resources, LLC;

 

  •  

Cliffs Quebec Iron Mining Limited;

 

  •  

The Bloom Lake Iron Ore Mine Limited Partnership;

 

  •  

Cliffs Logan County Coal LLC;

 

  •  

Cliffs Chromite Ontario Inc.;

 

  •  

renewaFUEL, LLC;

 

  •  

Lake Superior & Ishpeming Railroad Company;

 

  •  

Wabash Iron Co. Ltd.;

 

  •  

Cliffs International Management Company LLC;

 

4



--------------------------------------------------------------------------------

  •  

Cliffs International Mineração Brasil Ltda.;

 

  •  

All affiliates of Cliffs Natural Resources Inc. not already listed above,
including any corporation or other entity which is controlled by or under common
control with Cliffs Natural Resources Inc., or which is in the same affiliated
service group or otherwise required to be aggregated with Cliffs Natural
Resources Inc. under Sections 414 or 1563 of the Internal Revenue Code;

 

  •  

All current or former owners, officers, directors, shareholders, members,
employees, managers, agents, attorneys, partners and insurers of the above
entities; and

 

  •  

The predecessors, successors, and assigns of the above entities and individuals
and the spouses, children, and family members of the above individuals.

B. Without limiting the generality of this Release, Employee acknowledges and
agrees that this Release is intended to bar every claim, demand, and cause of
action, including without limitation any and all claims arising under the
following laws, as amended from time to time:

 

  •  

The federal Civil Rights Acts of 1866, 1871, 1964 and 1991 and all similar state
civil rights statutes;

 

  •  

The Employee Retirement Income Security Act of 1974;

 

  •  

The Fair Labor Standards Act;

 

  •  

The Rehabilitation Act of 1973;

 

  •  

The Occupational Safety and Health Act;

 

  •  

The Mine Safety and Health Act;

 

  •  

The Health Insurance Portability and Accountability Act;

 

  •  

The Age Discrimination in Employment Act;

 

  •  

The Americans with Disabilities Act;

 

  •  

The National Labor Relations Act;

 

  •  

The Family and Medical Leave Act;

 

  •  

The Equal Pay Act;

 

  •  

The Worker Adjustment and Retraining Notification Act;

 

  •  

The Lily Ledbetter Fair Pay Act;

 

  •  

The Ohio Civil Rights Act;

 

  •  

State wage payment statutes;

 

  •  

State employment statutes;

 

  •  

Any statutes regarding the making and enforcing of contracts;

 

  •  

Any whistleblower statute; and

 

  •  

All similar provisions under all other federal, state and local laws.

C. Without limiting the generality of this Release, Employee further
acknowledges and agrees that this Release is intended to bar all equitable
claims and all common law claims, including without limitation claims of or for:

 

  •  

Breach of an express or an implied contract;

 

  •  

Breach of the covenant of good faith and fair dealing;

 

  •  

Unpaid wages, salary, commissions, vacation or other employee benefits;

 

  •  

Unjust enrichment;

 

  •  

Negligent or intentional interference with contractual relations;

 

  •  

Negligent or intentional interference with prospective economic relations;

 

  •  

Estoppel;

 

  •  

Fraud;

 

5



--------------------------------------------------------------------------------

  •  

Negligence;

 

  •  

Negligent or intentional misrepresentation;

 

  •  

Personal injury;

 

  •  

Slander;

 

  •  

Libel;

 

  •  

Defamation;

 

  •  

False light;

 

  •  

Injurious falsehood;

 

  •  

Invasion of privacy;

 

  •  

Wrongful discharge;

 

  •  

Failure to hire;

 

  •  

Retaliatory discharge;

 

  •  

Constructive discharge;

 

  •  

Negligent or intentional infliction of emotional distress;

 

  •  

Negligent hiring, supervision or retention;

 

  •  

Loss of consortium; and

 

  •  

Any claims that may relate to drug and/or alcohol testing.

D. Employee further understands, acknowledges and agrees that this Release is a
general release, and that Employee further waives and assumes the risk of any
and all claims which exist as of the date this Release is executed, including
those of which Employee does not know or suspect to exist, whether through
ignorance, oversight, error, negligence, or otherwise, and which, if known,
would materially affect Employee’s decision to sign this Release.

E. Employee further understands, acknowledges and agrees that this Release
waives any right Employee has to recover damages in any lawsuit brought by
Employee as well as in a lawsuit brought by any third party, including without
limitation the Equal Employment Opportunity Commission (“EEOC”) or any similar
state agency. Employee is not, however, waiving the right to file a charge with
the EEOC or any similar state agency.

F. This Release shall not be interpreted to release or require the release of
the Company or the Released Parties from any:

 

  •  

Claims for Payments or Benefits under this Release; or

 

  •  

Claims for benefits under any pension plan of the Company; or

 

  •  

Claims arising out of acts or practices which occur after the execution of this
Release.

The Company agrees to indemnify Employee for actions occurring during his
employment to the same extent provided during his employment. This provision is
not meant to expand Company’s obligations.

IV. REPRESENTATION OF UNDERSTANDING OF RELEASE

Employee acknowledges that Employee has had the opportunity to consult an
attorney of Employee’s own choosing before entering into this Release. Employee
represents and warrants that Employee has read all of the terms of this Release
and that Employee fully understands and voluntarily accepts these terms.
Employee further acknowledges and agrees that Employee has been given a
reasonable period of time within which to consider this Release.

V. RELEASE OF FEDERAL AGE DISCRIMINATION CLAIMS

 

6



--------------------------------------------------------------------------------

Employee understands and agrees that a waiver of claims under the Age
Discrimination in Employment Act, as amended by the Older Workers Benefit
Protection Act (29 U.S.C. § 621, et seq.) (the “ADEA”) is not effective unless
it is “knowing and voluntary,” and that the ADEA imposes certain minimum
requirements for a waiver of ADEA claims to be knowing and voluntary. Employee
acknowledges and agrees that Employee is knowingly and voluntarily giving up any
rights or claims for relief Employee may have under the ADEA regarding the
Company’s conduct or the conduct of any Released Parties. However, Employee
acknowledges and agrees that Employee is not giving up the right to challenge
the validity of this Release under the ADEA.

VI. TIME TO CONSIDER AND CANCEL RELEASE; EFFECTIVE DATE

A. Employee has at least twenty-one (21) calendar days from the receipt of this
Release to decide whether to sign it and is advised to consult with an attorney
before doing so. Employee is not to sign this Release unless Employee
understands its provisions and is doing so voluntarily.

B. This Release shall be signed and notarized no earlier than the calendar day
following Employee’s Termination Date, but no later than twenty-one
(21) calendar days following the Employee’s Termination Date. Further, this
Release shall be delivered to (or postmarked for delivery to) Brett S. Beech,
Director, Corporate Human Resources, Cliffs Natural Resources Inc., 200 Public
Square, Suite 3300, Cleveland, OH 44114, no later than twenty-one (21) calendar
days after Employee’s Termination Date.

C. After Employee has signed this Release, Employee has seven (7) days to change
his/her mind and notify the Company in writing that Employee has canceled this
Release. If Employee so cancels this Release, this Release will be null and
void, and will have no force or effect. Written notice of a cancellation of this
Release must actually be received by the Company at the following address and
must be postmarked within the time frame described above in order to be
effective: Brett S. Beech, Director, Corporate Human Resources, Cliffs Natural
Resources Inc., 200 Public Square, Suite 3300, Cleveland, OH 44114.

D. If Employee (i) signs, notarizes and delivers this Release within the time
frames and in accordance with the provisions of Section VI.B; and (ii) does not
cancel or revoke the Release within the time frames and in accordance with the
provisions of Section VI.C, this Release shall become effective on the eighth
day after Employee signed it (the “Effective Date”).

E. Employee understands that if he or she revokes this Release, it shall not be
effective or enforceable and Employee will not become a Participant in the Plan
and will not receive any Payments or Benefits under this Release.

VII. CONFIDENTIAL INFORMATION AND COVENANTS

Employee represents that, during Employee’s employment with the Company,
Employee has not breached any confidentiality agreement to which Employee is a
party. Employee further represents and warrants that Employee will continue to
abide by the terms of any confidentiality agreement applicable to Employee after
the Termination Date.

VIII. RETURN OF COMPANY PROPERTY

A. Employee agrees to return to the Company by the Termination Date all
originals and copies of the Company’s property, documents and information in
Employee’s possession, regardless of the form on which such information has been
maintained or stored, including without limitation, computer disks, tapes or
other forms of electronic storage, Company credit cards (including telephone
credit cards), tools, equipment, keys, identification, software, computer access
codes, disks and instructional manuals, and all other property prepared by, or
for, or belonging to the Company. Employee further agrees that he or she will
not retain any documents or other property belonging to Company.

 

7



--------------------------------------------------------------------------------

B. By signing this Release, Employee affirms that Employee either (i) has no
Company property remaining in his/her possession or control or, (ii) if Employee
does have any such property in his/her possession or control, Employee has
provided the Company a list of such property, the reason why Employee has been
unable to return it to the Company, and the date by which Employee intends to
return such property to the Company.

C. Employee must comply fully with this Section VIII before the Company is
obligated to perform under Section I.

IX. COOPERATION

During the period from February 17, 2012 through the Termination Date, Employee
shall fully and reasonably cooperate with the Company to appropriately
transition Employee’s responsibilities as to the Company in the manner
reasonably determined and directed by the Company. Following the Termination
Date, Employee shall continue to fully and reasonably cooperate with the Company
in effecting a smooth transition, and shall timely provide such information as
the Company may reasonably request regarding operations and information within
Employee’s knowledge while Employee was employed by the Company.

X. RESIGNATION AND RE-EMPLOYMENT

A. Employee hereby irrevocably resigns from any and all corporate offices with
Cliffs Natural Resources Inc. or any of the Released Parties which he/she held
in his/her capacity as an employee of the Company including without limitation
positions as an officer, director, member, manager, agent, or partner of any
such entities. Employee further agrees to execute any documents required to
effectuate such resignations as may be requested by the Company.

B. Employee hereby forever gives up, waives and releases any right to be hired,
employed, recalled or reinstated by the Company or any affiliate of the Company.

XI. NON-DISPARAGEMENT

Employee shall not make any negative statements orally or in writing about
Employee’s employment with the Company, about the Company or its affiliates or
any of its employees or products, to anyone other than to the EEOC or any
similar state agency, Employee’s immediate family, and Employee’s legal
representatives or financial advisors. Nothing herein shall prevent Employee
from testifying truthfully in a legal proceeding or governmental administrative
proceeding. Employee may indicate on employment applications that Employee was
employed by the Company, Employee’s duties, length of employment, and salary.
The Company shall not make any negative statements orally or in writing about
the Employee’s employment with the Company to anyone other than to the EEOC or
any similar state agency and the Company’s legal representatives. Nothing herein
shall prevent the Company from testifying truthfully in a legal proceeding or
governmental administrative proceeding.

XII. NON-SOLICITATION

Employee agrees that, during his period of employment and the period beginning
on his Termination Date and ending eighteen (18) months following the
Termination Date (the “Restricted Period”), Employee (i) shall not directly or
indirectly contact, approach or solicit for the purpose of offering employment
to or actually hire any person employed by the Company or its affiliates (or who
was employed by the Company or its affiliates during the six (6) month period
immediately prior to such solicitation or hire), without the prior written
consent of the Company; provided, however, that this Section XII shall not
preclude Employee from soliciting for employment (but shall, for the avoidance
of doubt, prohibit hiring) any such person who responds to a general
solicitation through a public medium that is not targeted at such person; and
(ii) shall not call on, solicit or service any current or prospective customer,
client, vendor or other business relation of the

 

8



--------------------------------------------------------------------------------

Company or its affiliates regarding or related to products or services that are
then sold or provided by (or that are intended to be sold or provided by) the
Company or its affiliates or are otherwise competitive with any of the Company’s
or its affiliates’ products or services or otherwise induce or attempt to induce
any such person into any business relationship which would harm the Company or
its affiliates.

XIII. NON-COMPETITION

During the Restricted Period, Employee shall not engage or prepare to engage
(whether as an owner, operator, manager, employee, officer, director,
consultant, advisor, representative or otherwise) directly or indirectly in any
business that the Company or its affiliates conducts or proposes to conduct
during the Restricted Period anywhere in the world (the “Restricted Business”);
provided that ownership of less than 1% of the outstanding stock of any publicly
traded corporation shall not be deemed to be engaging in the Restricted Business
solely by reason thereof. Employee acknowledges that the business of the Company
or its affiliates is international in scope and that the Company and its
affiliates currently sell their products and services on an international basis.

XIV. SEVERABILITY

In the event that any provision(s) of this Release is found to be unenforceable
for any reason whatsoever, the unenforceable provision shall be considered to be
severable, and the remainder of this Release shall continue in full force and
effect.

XV. BINDING EFFECT

This Release shall be binding upon and operate to the benefit of Employee, the
Company, the Released Parties, and their successors and assigns.

XVI. WAIVER

No waiver of any of the terms of this Release shall constitute a waiver of any
other terms, whether or not similar, nor shall any waiver be a continuing
waiver. No waiver shall be binding unless executed in writing by the Party
making the waiver. The Company or Employee may waive any provision of this
Release intended for its/his/her benefit, but such waiver shall in no way excuse
the other Party from the performance of any of its/his/her other obligations
under this Release.

XVII. GOVERNING LAW

This Release shall be governed by and construed in accordance with the laws of
the State of Ohio, without regard to the principles of conflicts of law, except
to the extent those laws are preempted by federal law.

XVIII. SUBSEQUENT MODIFICATIONS

The terms of this Release may be altered or amended, in whole or in part, only
upon the signed written agreement of all Parties to this Release. No oral
agreement may modify any term of this Release.

XIX. ENTIRE AGREEMENT

This Release constitutes the sole and entire agreement of the Parties with
respect to the subject matter hereof, and supersedes any and all prior and
contemporaneous agreements, promises, representations, negotiations, and
understandings of the Parties, whether written or oral. There are no agreements
of any nature whatsoever among the Parties except as expressly stated herein.

 

9



--------------------------------------------------------------------------------

XX. ATTORNEYS’ FEES AND COSTS

This Section XX shall not apply to any litigation arising out of a challenge to
the validity of this Release under the ADEA, or any litigation in which the
validity of this Release under the ADEA is an issue. In the event of litigation
arising out of any other alleged breach of this Release, the prevailing Party
shall be entitled to an award of its reasonable attorneys’ fees and costs.

[Signature Page Follows]

 

10



--------------------------------------------------------------------------------

    Date: February 17, 2012      

/s/ William A. Brake

      William A. Brake

 

STATE OF Ohio   )     )   ss. County of Cuyahoga   )  

On this 17th day of February, 2012, before me personally appeared William A.
Brake, to me known to be the person described in and who executed the Severance
Agreement and Release and acknowledged that he/she executed the same as his/her
free act and deed.

IN TESTIMONY WHEREOF, I have hereunto set my hand and affixed my official seal
in the County and State aforesaid, the day and year first above written.

 

          /s/ Adam D. Munson, Atty.     Notary Public My Commission Expires:    
    CLIFFS NATURAL RESOURCES INC.             /s/ James Michaud     James
Michaud, SVP, Human Resources

 

11